Citation Nr: 0031120	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This case comes before the Board on appeal from a March 1997 
rating decision of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a bilateral ankle 
disorder.

The Board notes that an October 1998 rating action denied 
service connection for PTSD and the veteran has not contested 
that determination.  The Board also notes that the veteran's 
most recent claim for service connection for a foot disorder 
separate from the ankles, notably referred to as "fallen 
arches" in the July 1996 claims form, has not been addressed 
by the RO.  This matter is referred to the RO for further 
disposition.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained by the RO.

2. The veteran has not submitted sufficient evidence of a 
current bilateral ankle disorder.


CONCLUSION OF LAW

The veteran does not have a bilateral ankle disorder that is 
related to his period of active service. 38 U.S.C.A. § 1131 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background, Pertinent Laws

Recently, the regulation applicable to the VA's duty to 
assist claimants in developing claims, 38 U.S.C.. § 5107 was 
amended to reflect changes in VA law, eliminating the 
requirement of a well grounded claim.  See H.R 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B § 1611 (October 30, 2000).  
Although the RO did not readjudicate the veteran's claims 
subsequent to this amendment, the changes are a liberalizing 
law that are more favorable for the claimant, and the Board 
finds he is not prejudiced by appellate review.  The veteran 
was informed of the applicable law and regulations used in 
considering claims on the merits and has made arguments and 
offered testimony on the matter.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, after careful review of the 
record, the Board can find no reason why a remand of the 
veteran's appeal and reconsideration by the RO under the 
revised standard would be judicially expedient or otherwise 
result in a different finding than that reached previously by 
the RO, and now by the Board.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


Factual Background

The report from the veteran's March 1976 entrance examination 
and report of medical history reveals no evidence of ankle 
problems.  A March 1978 treatment record revealed complaints 
of feet hurting after prolonged standing or walking, with a 
previous entry of the same in 1976 and a diagnosis of 
moderately low arches.  However, no specific findings 
regarding the ankles were made.  A May 1978 treatment record 
likewise noted painful feet, with no reference to the ankles.  
The report from the February 1979 separation examination 
revealed no evidence of or history of ankle problems.  
Reserve examinations from February 1980 and October 1981 
likewise gave no indications of ankle problems.

The report from a September 1986 VA examination of the feet 
revealed him to ambulate normally, and not in acute distress.  
He was able to heel-toe walk and do a  deep knee bend with 
facility.  There was no pain produced on palpating the spring 
ligament of each foot, nor on circumduction of the forefeet 
or hindfeet.  His arches were obliterated with slight bulging 
of the medial borders of the feet, without inbowing of either 
tendo Achilles on standing with superincumbent body weight on 
the feet.  The diagnosis, confirmed by X-ray was pes planus, 
second degree, asymptomatic.  No specific findings isolated 
to the ankles were made.

VA treatment records and examinations from 1993 through 1997 
primarily addressed problems other than the claimed bilateral 
ankle disorder.  A few of these records do mention his feet 
or joints.  A May 1994 physical examination did note that 
muscles were of equal strength and mass, and that joints all 
exhibited a full range of motion, without resistance.  
Another May 1994 treatment record did note that he used a 
cane, but indicated that this was due to knee and back 
problems.  An August 1994 treatment record noted treatment 
for a tick bite on the left lower leg area.  An October 1994 
podiatry treatment note addressed arch pain due to pes 
planus, but noted range of motion of all joints was full 
without pain, and there was no palpable pain in the feet.  A 
treatment record and podiatry note, both from November 1996, 
also noted flat feet, but made no reference to ankle 
problems.  A March 1997 treatment record did note complaints 
of swelling feet and hands, as well as complaints of ingrown 
nail in the right hallux.  An April 1997 treatment record 
noted a history of injury in service to legs and feet.  

The report from a February 1997 VA examination gave a history 
regarding flat feet, but the examination was noted to be for 
the purposes of assessing an ankle disorder separate from the 
feet or other joints.  The veteran gave a history of injuring 
his ankles a number of times inservice, when he would go 
through hatches and strike his ankles.  At one point he gave 
a history of his ankles getting struck by a closing hatch.  
According to the veteran, X rays were not done and there was 
no medical facility aboard ship.  He also gave a history of 
his ankles being swollen on one occasion and not related to 
any of the accidents.  He thought at the time he had a bite 
or something.  He stated that his ankles are always giving 
him a problem.  They were not currently swollen.  On physical 
examination the bilateral pes planus deformity was noted.  
Regarding the ankles, he had 10 degrees of dorsal extension, 
50 degrees of plantar flexion.  Inversion and eversion were 
accomplished in a normal fashion with 5/5-muscle strength 
about the ankle.  He had a negative drawer sign bilaterally.  
There was no crepitus appreciated by carrying the ankles 
passively through a full range of motion.  There was no 
abnormality that could be detected on palpating the Achilles 
at its insertion or the plantar fascia at this joint.  There 
was no palpable bony abnormality to either malleoli.  The 
diagnosis was that of a number of recurrent contusions to the 
left ankle, with basically a normal clinical exam on this 
date of both ankles.  No X-rays were indicated in the absence 
of any significant clinical findings related to the ankle.

At a Travel Board hearing held in May 2000, the veteran 
testified regarding his ankle problems.  He testified that he 
struck his ankles a few times going up and down hatches 
inservice.  He also testified a great deal regarding his 
problems with flat feet apart from the ankles.  

Analysis

The RO has obtained all pertinent medical records and 
provided the veteran with an appropriate examination that 
properly addressed the issue before it.  The Board is 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist pertaining to the veteran's claim for 
entitlement to service connection for a bilateral ankle 
disorder.  White v. Derwinski, 1 Vet. App. 519 (1991); Godwin 
v. Derwinski, 1 Vet. App. 419 (1991).  See H.R 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B § 1611 (October 30, 2000).

Upon review of the evidence, the Board finds that the clear 
preponderance of the evidence is against a grant of service 
connection for a bilateral ankle disorder.  

While the record does include evidence of treatment inservice 
for foot problems other than the ankle, as well as the 
veteran's subjective complaints of ankle pain, there is no 
competent evidence of a current ankle disability, even 
presuming the truth of his testimony that he injured his 
ankles inservice.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999); see also Brammer 
v. Derwinski, 3Vet. App. 223, 225 (1992).  The bulk of the 
medical evidence, including treatment records from 1993 
through 1997 as well as the February 1997 VA examination 
report all reveal no findings of a bilateral ankle disorder.   


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 8 -


